                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mo llo Building
                                                     One Saint Andrew 's Plaza
                                                     New York, New York 10007

                                                     May 25, 2021
The Honorable Barbara Moses
United States Magistrate Judge
Southern District of New York
New York, New York 10007

               Re:     United States v. Carlos Robledo Anez, et al.,
                       SS 19 Cr. 91 (DLC)

Dear Judge Moses:

                The above-referenced charging instrument-Indictment S5 19 Cr. 91 (DLC)-
charging defendant Carlos Robledo Anez was filed under seal on February 12, 2019. The
defendant was recently arrested in the Southern District of Florida and our understanding is that
he will arrive in our district in the near future. Accordingly, the Government respectfully requests
that Indictment S5 19 Cr. 91 (DLC) be unsealed.


                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     United States Attorney


                                              By:         Isl
                                                     Sam Adelsberg
                                                     Matthew Hellman
                                                     Assistant United States Attorneys
                                                     (212) 63 7-2494 I 2278
SO ORDERED:



HO~
United States Magistrate Judge
Southern District of New York
